Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2019 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
Figures 1A-C and 2A-C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (U.S. Publication No. 2003/0140281 A1) hereafter referred to as Fu’281.
Referring to claim 1, Fu’281, as claimed, a method of processing data streams, comprising: in response to receiving a starting first predefined tag in a first input data stream from a first data source (receiving data or signals from external environment, see para. [0034]), activating a duplicate process (Duplicate process P0’ and P0”, see Fig. 2) of a process (primary process P0, see Fig. 2) by duplicating a state of the process to the duplicate process; processing, by the duplicate process, only a data unit before an ending second predefined tag in a second input data stream from a second data source (receiving data or signals from external environment, see para. [0034]) without interruption of processing of the first and second input data streams by the process (primary process and duplicate processes have their own memory space to protect from errors, see para. [0032]), the second data source being different from the first data source; and in response to receiving the ending second predefined tag in the second input data stream, creating a snapshot of the duplicate process for recovery of the process due to failure (keep duplicate process and primary processes in synchronization 412, see Figs. 4A-B; also note: restore processes 426, 428, see Fig. 4B).
As to claim 5, Fu’281 also discloses deactivating the duplicate process after creating the snapshot (terminate duplicate processes, see para. [0031]).
Note claims 6, 9, and 14-16 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
.


Allowable Subject Matter

Claims 2-4, 7, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Schack et al. (U.S. Publication No. 2011/0119234 A1) discloses system and methods for adaptive copy on write.
	Sawdon et al. (U.S. Publication No. 2003/0158873 A1) discloses dynamic links to file system snapshots.
	Aguilera et al. (U.S. Publication No. 2008/0183973 A1) discloses snapshots in distributed storage systems.
	Anderson et al. (U.S. Publication No. 2010/0161557 A1) discloses systems and methods for a snapshot of data.
	Manders et al. (U.S. Publication No. 2008/0317246 A1) discloses device for and a method of processing data stream.

	Chen et al. (U.S. Patent No. 8,010,503 B1) discloses a system and method for restoring a single data stream file from a snapshot.


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185